Willson, Judge.
This conviction is not warranted by the evidence. *223It was not proved that the defendant ever had possession of or claimed as his property the alleged stolen animal. The only evidence which tends in the slightest degree to connect him with the theft of said animal is that a brand upon the same had been altered so as to make it resemble a brand claimed by defendant. But there is no evidence that the defendant altered or was in anyway concerned in altering said brand. If the statement of facts before us contains all the evidence adduced on the trial, .and we must presume that it does, we can not conceive upon what basis the jury founded their conclusion of the defendant’s guilt, or what reason influenced the trial judge in refusing the defendant a new trial.
Other questions presented are not passed upon, as they are not likely to occur on another trial. The judgment is reversed and the cause is remanded.

Reversed and remanded.

White, P. J., absent.